 1
                                                             FILED
 2                                                            NOV 1 5 2019
 3                                                       CLERK US DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                      BY          ""--        DEPUTY
 4
 5
 6
 7

 8
                         UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 Case No . .19-CR-03828-DMS

12                     Plaintiff,
13         V.                                  JUDGMENT AND ORDER
                                               DISMISSING THE INDICTMENT
14   VERONICA ARAUZ-VILLEGAS,                  WITHOUT PREJUDICE
15                     Defendant.
16
17        On motion of the United States and with good cause shown, the Indictment in this
18 case is hereby dismissed without prejudice.

19
     IT IS SO ORDERED.
20
21
22   Dated: November 15, 2019
23                                           Honorable Dana M. Sabraw
24                                           United States District Judge
25
26
27
28
